Citation Nr: 0716371	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  96-23 451A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied 
service connection for PTSD.  

The veteran testified at a December 1994 RO hearing; the 
hearing transcript has been associated with the claims file.  

The Board reopened the veteran's claim for service connection 
for PTSD and remanded the case to the RO for further 
development in April 2004.  Development has been completed 
and the case is once again before the Board for review.


FINDING OF FACT

The veteran does not have PTSD etiologically related to 
active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In July 2003 and May 2004 letters, VA informed the veteran of 
the evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006). 

The veteran's service medical records, VA and private 
treatment records, VA examinations, various lay statements 
and a hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) occurred, and [3] medical evidence of 
a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2006).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38
C.F.R. § 3.304(f) (2006).  If VA determines that the veteran 
engaged in combat with the enemy and that his alleged 
stressor is related to combat, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f). No further 
development or corroborative evidence is required, provided 
that the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the veteran's 
service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 
Corroboration of every detail, including the veteran's 
personal participation is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure. 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (holding that a veteran 
need not corroborate his actual physical proximity to (or 
firsthand experience with), and personal participation in 
rocket attacks while stationed in Vietnam.) 

The veteran's Form DD 214 and personnel records show that the 
veteran served as a mess steward and a mess sergeant while in 
Vietnam.  He received the Army Commendation Medal, the Bronze 
Star Medal, the Good Conduct Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal among other awards and 
decorations.  He served in the Republic of Vietnam from 
January 1967 to January 1968 and from March 1970 to March 
1971.  The veteran's DD 214 and personnel records do not 
confirm that he was engaged in combat with the enemy; thus, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The veteran's personnel and unit records indicate that the 
veteran was assigned to the 561st General Support Company 
USARPAC in 1967.  The veteran has identified various PTSD 
stressors.  In various lay statements, he indicated that 
between 1967 and 1968 and between 1970 and 1971, he was under 
attack while distributing medical supplies and food to the 
company in helicopters.  (See Lay Statements Submitted in May 
2003 and August 2003; Hearing Testimony December 1994).  He 
also reported having to pick up dead bodies in a truck, and 
storing them in refrigeration units.  Id.  The veteran 
reported being attacked by enemy artillery, mortars, and 
rocket fire.  Id.   The RO made attempts to verify the 
veteran's claimed stressors through the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  A 
March 2006 USASCRUR response did not verify the veteran's 
claimed stressor of storing dead bodies in refrigeration 
units, and did not document any specific attacks sustained by 
the unit in November or December 1967.  The camp where the 
veteran's unit was located, however, did sustain attacks in 
September 1967.  There were also documented attacks in late 
January 1968 and February 1968; however, personnel records 
indicate that the veteran was no longer stationed in Vietnam 
at that time.  The Board finds that the veteran's identified 
stressor of sustaining an attack in September 1967 is 
confirmed.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Service connection, however, is not warranted because no 
medical opinion of record provides sufficient evidence of a 
nexus or relationship between a current diagnosis of PTSD and 
the veteran's confirmed stressor. 

Service medical records give no indication of any psychiatric 
problems during service.  The veteran's enlistment 
examination was not associated with the service medical 
records.  The veteran's clinical treatment notes, and 
reenlistment and annual examinations completed in July 1953, 
April 1960, September 1962, and June 1965 did not reflect any 
psychiatric problems; the veteran denied having frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble or any sort.  A June 
1972 separation examination does not reflect any psychiatric 
problems on separation. 

Various lay statements dated in June 1983 note that while on 
active duty, the veteran demonstrated abnormal behavior.  He 
was always nervous with a negative and aggressive attitude 
toward his subordinates and his work.  He demonstrated a lack 
of readiness and concentration in his work due to his 
nervousness.  He was of great concern to his superiors from 
whom he received frequent reprimands.  

The veteran has had various psychiatric diagnoses since 
service, to include generalized anxiety disorder with mild 
mixed organic brain syndrome; schizophrenia, undifferentiated 
type; mixed organic brain syndrome with psychotic and 
depressive features; major depression with psychotic 
symptoms; PTSD; and generalized anxiety disorder.  (See 
Private Treatment Records from Dr. M.A.C. April 1983, April 
1995; VA Treatment Records, July 1981 and October 1981, 1983-
1984, February 2001; VA expert opinion from the Director of 
Mental Health and Behavioral Sciences Service, September 
1986; VA examinations January 1993, October 1996, October 
2006). 

VA outpatient treatment records from June 1973 to March 1974 
show that the veteran was seen with complaints of 
nervousness.  The veteran was hospitalized in July 1981 and 
October 1981 with a diagnosis of generalized anxiety disorder 
with mild mixed organic brain syndrome.  (See VA Treatment 
Records, July 1981 and October 1981).  A January 1982 
psychiatric evaluation completed by Dr. M.A.C. reflects a 
diagnosis of schizophrenia, undifferentiated type.  The 
veteran was hospitalized in May 1982 with a diagnosis of 
anxiety disorder with depressive features.  Dr. M.A.C 
diagnosed the veteran with schizophrenia, undifferentiated 
type in May 1983.

VA treatment records from 1983 show that the veteran was 
evaluated for psychiatric symptomatology which was clinically 
assessed as mixed organic brain syndrome.  A June 1984 
hospitalization reflects a diagnosis of delayed PTSD.  A 
September 1984 special psychiatric evaluation, signed by a 
board of three psychiatrists, considered the veteran's 
previous diagnosis of PTSD, but concluded that the veteran 
had a diagnosis of mixed organic brain syndrome with 
psychotic and depressive features.  

An August 1986 VA medical expert opinion, by two doctors in 
VA's Mental Health and Behavioral Sciences Service concluded 
after a review of the records, that the veteran's most likely 
psychiatric diagnosis was mixed organic brain syndrome with 
psychotic and depressive features.  The VA medical experts 
noted that although in recent years the veteran appeared to 
have demonstrated several symptoms associated with a 
diagnosis of PTSD, he did not fulfill the criteria for that 
disorder as set forth in the Diagnostic and Statistical 
Manual of Mental Disorders of the American Psychiatric 
Association, Third Edition (DSM-III).  The opinion noted that 
it was possible that some of the symptoms of organicity may 
be related to alcohol intake over a period of years, and that 
the veteran's physical disorders, which were somewhat 
incapacitating, contributed to his emotional state.  

During a January 1993 VA psychiatric examination, the veteran 
was assessed with an Axis I diagnosis of generalized anxiety 
disorder.  An October 1996 VA psychiatric examination noted 
diagnoses of generalized anxiety disorder and schizophrenia, 
by history.  The examiner found that the criteria for a 
diagnosis of PTSD were not met. VA treatment records also 
show that the veteran was diagnosed in February 2001 with 
major depression with psychotic symptoms.

Dr. M.A.C. diagnosed the veteran with PTSD in April 1995.  In 
October 1997, another private psychiatrist, Dr. M.R.O. 
diagnosed PTSD, delayed. The Board notes that the diagnosis 
of PTSD rendered by Dr. M.A.C. and Dr. M.R.O. did not conform 
to the DSM-IV criteria as required by 38 C.F.R. § 4.125(a).  

A diagnosis of a mental disorder must conform to Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria, as required by 38 C.F.R. § 4.125(a), and 
for a diagnosis of PTSD, there must also be medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor. See 38 C.F.R. 
§ 3.304(f) (2006).  The medical evidence of record reflects 
various psychiatric diagnoses which include PTSD.  No doctor, 
however, had related a DSM-IV diagnosis of PTSD to the 
veteran's confirmed stressor.  Accordingly, a VA examination 
was ordered in October 2006 to reconcile the various 
diagnoses of record, and to determine if the veteran had a 
diagnosis of PTSD that was related to his in-service 
stressor.  A VA examination was completed in October 2006, 
which shows that the veteran had a diagnosis of generalized 
anxiety disorder, and not of PTSD.  

During the October 2006 VA examination, the examiner noted 
that the veteran's non-PTSD symptoms, which he had since 
discharge, included hearing voices, anxiety, forgetfulness, 
trouble with sleeping, and depressed mood.  The examiner 
noted that the veteran reported having an in-service stressor 
which involved picking up corpses at the line of fire in 
Vietnam during Thanksgiving.  The veteran stated that he had 
to visit bases to bring supplies, and that he was afraid of 
what might happen to him.  The examiner noted that the 
veteran had PTSD symptoms which included efforts to avoid 
thoughts, feelings, or conversations associated to his 
trauma, and chronic sleep difficulty.  The examiner stated, 
however, that the veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  Instead, the veteran was assessed 
with generalized anxiety disorder.  The examiner stated that 
the veteran met the DSM-IV traumatic stressor criteria for 
PTSD, as well as symptom criteria for hyper arousal.  
However, he did not fulfill the symptom criteria for 
avoidance of the stimulus nor re-experiencing the traumatic 
event.  The examiner also noted that the veteran was 
evaluated in 2000 by VA and was not found to have PTSD.  He 
had continued under treatment at VA in the Mental Hygiene 
Clinic, and his VA physician also did not diagnose the 
veteran as a case of PTSD.  

The credibility and weight to be attached to medical opinions 
is within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993); see also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  A 
September 1984 special psychiatric evaluation, signed by a 
board of three psychiatrists ruled out a diagnosis of PTSD.  
An August 1986 VA medical expert opinion, signed by two 
psychiatrists in VA's Mental Health and Behavioral Sciences 
Service concluded after a review of the records, that 
although the veteran appeared to have demonstrated several 
symptoms associated with a diagnosis of PTSD, he did not 
fulfill the DSM-III criteria for PTSD.  Finally, the most 
current evidence of record, the October 2006 VA examination, 
shows that the veteran does not have a current diagnosis of 
PTSD.  The October 2006 VA examiner also reviewed all of the 
medical evidence of record, to include service medical 
records, and provided through reasons and bases for her 
opinion.  The Board finds that the VA examiner's opinion is 
supported by current medical evidence of record and is 
probative in this case.  

In the instant case, the veteran does not have a current 
diagnosis of PTSD which conforms to the DSM-IV criteria as 
required by 38 C.F.R. § 4.125(a).  The most probative medical 
evidence indicates that the veteran does not meet the DSM-IV 
criteria for PTSD.  Service medical records do not reflect 
any psychiatric problems in service.  Finally, the veteran's 
psychiatric symptomatology has not been linked to a confirmed 
in-service stressor.  Therefore, the Board finds that the 
record does not demonstrate that the veteran has a diagnosis 
of PTSD that is etiologically related to service. 

The Board has considered the assertions advanced by the 
veteran in connection with his current claim.  The Board 
emphasizes, however, that the claim turns on a medical 
matter.  Where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

The veteran does not have a current diagnosis of PTSD which 
has been linked by medical evidence to his confirmed in-
service stressor.  Therefore, the Board concludes the 
preponderance of the evidence is against the veteran's claim.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.

ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


